11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Wanda Binion,                                * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 48222-A.

Vs. No. 11-15-00153-CV                       * August 21, 2015

U.S. Bank N.A., as Trustee for New           * Per Curiam Memorandum Opinion
Century Home Equity Loan Trust,                (Panel consists of: Wright, C.J.,
Series 2002-A Asset-Backed Pass-               Willson, J., and Bailey, J.)
Through Certificates Series 2002-A,

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Wanda Binion.